DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 01/10/2021.  
Claims 1-2 are pending in the case.  Claims 1-2 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,289,287 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 2 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Cohen et al. (U.S. 2016/0050289 A1), Ives et al. (US 2009/0012940 A1), Spiegel et al. (US 8428453 B1) and/or Silbey et al. (U.S. 2013/0111366 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

the presented user interface includes a plurality of icons, and visual data representing a view currently viewed by a video recording device, wherein the plurality of icons and the visual data are displayed simultaneously, wherein the plurality of displayed icons visually appear overlapping the visual data suchPage 2 of 7Application: 16/394,976 Attorney Docket: 25.0001.4that the user of the client device can view both the displayed 
receive only a single user action from the user of the client device selecting one of the plurality of displayed icons, wherein the single user action is touching and holding the selected icon on a touch screen for a threshold period of time; and 
responsive to the single user action and not based on any subsequent input from the user of the client device, 
capture the visual data from the video recording device during the threshold period of time, wherein the captured visual data is a video clip representing images taken over time, and wherein the video clip is taken over a window of time corresponding to the touching and holding the selected icon, and 
send, to one or more types of one or more contacts and destinations associated with the selected icon, the captured visual data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.

Cohen et al. (U.S. 2016/0050289 A1) – system and method of multimedia player widget and one-click media recording and sharing are disclosed (abstract).  Visual data captured by a video recording device displayed with a contact icon (Figs. 4A-4D and ¶¶ 0039, 0045).  Receive only a single user action from a user selecting the displayed contact icon, the single action is touching and holding the selected contact icon (see ¶ 0048).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179